Title: From George Washington to Charles Pinckney, 17 March 1792
From: Washington, George
To: Pinckney, Charles



Dear Sir,
Philada March 17th 1792.

I have the pleasure to acknowledge the receipt of your letters of the 8th of January and their duplicates. That of a public nature, on the subject of a proposed application from yourself to the Governor of East Florida, for the redelivery of certain fugitives charged with having forged the Indents assumed by the U. States will be answered by the Secretary of State. To your private favor I shall now reply. And in the first place, let me beg your acceptance of my thanks for the remembrance of, and kind attention to my wishes in sending the box of seeds, which I have received by Captain Ort.
I am flattered by the regret which you express at having been absent from Charleston during the stay of Lord Wycombe in that City, & being thereby deprived of an opportunity of paying the attention which you wished to that Nobleman to whom I had

given a letter for you; and am glad that his intention of returning among you, after having visited the Floridas, will permit you to do it.
I must say that I lament the decision of your legislature upon the question of importing Slaves after March 1793—I was in hopes that motives of policy, as well as other good reasons supported by the direful effects of Slavery which at this moment are presented, would have operated to produce a total prohibition of the importation of Slaves whenever the question came to be agitated in any State that might be interested in the measure.
Our misfortune at the westwards is certainly a circumstance much to be regretted: but it affords consolation to know, that every public loss on that occasion may be readily repaired, except that of the lives of the brave Officers and men, who fell in the conflict.
I believe with you, that the absence of the Cherokee chief’s from their Nation at so critical a moment, was a fortunate event; and I trust they have received such impressions here as will not fail to have a happy influence in their nation with regard to us.
If in the course of our military arrangements, it should be found compatible with the plan which it is proposed, to adopt, to require the services of Genl Pickens, I shall not be unmindful of your recommendation of that Gentleman; and from his talents, knowledge and influence, should look for the best effects. But I most sincerely join with you in hoping, that the war with the Indians may not extend so far to the southward, as to render your frontiers an object of immediate defence. I beg my best respects may be presented to Mrs Pinckney—and to Colo. Laurens, when you see him—with very great esteem and regard—I am Dr Sir, Your most obedt humble servant

Go: Washington.

